McMURRAY, Presiding Judge.
Defendant Jarrett was convicted of possession of methamphetamine and possession of a dangerous weapon. He requested a bond pending appeal, and the trial court conducted a hearing in accordance with Birge v. State, 238 Ga. 88 (230 SE2d 895). This appeal is taken from the denial of defendant’s motion for appeal bond based on *522the trial court’s conclusion that there is a likelihood that defendant will intimidate witnesses and interfere with the administration of justice. Held:
Decided August 15, 1996.
Rodney S. Zell, for appellant.
Fredric D. Bright, District Attorney, Shelley S. Tice, Assistant District Attorney, for appellee.
The burden of seeking a stay of execution and a release on bond is upon the applicant. Thus under Birge, the trial court should not grant bond pending appeal unless the applicant presents sufficient information, evidence, or argument to convince the trial court that an affirmative response is not appropriate as to any of the Birge criteria. Also, the trial court may consider the evidence adduced at trial that is pertinent to this determination. Williford v. State, 218 Ga. App. 522, 523 (462 SE2d 632). In view of the brief, superficial, and conclusory nature of the evidence presented by defendant at the hearing, consisting primarily of the responses of close family members to leading questions, along with the evidence heard at trial, we find that the trial court’s conclusion that defendant had failed to satisfy his burden was not clearly erroneous. Id. at 524; Pressel v. State, 161 Ga. App. 488 (287 SE2d 780).

Judgment affirmed.


Johnson and Ruffin, JJ, concur.